983 So. 2d 1275 (2008)
Cody LEONARD and Kesslie Leonard, Individually and obo Their Minor Children, Alexia Leonard and Ashland Leonard
v.
Stephorn WALKER and Protective Insurance Company.
No. 2008-C-0888.
Supreme Court of Louisiana.
June 20, 2008.
In re Brinks Inc.; Protective Insurance Co.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. O, No. 77,965; to the Court of Appeal, First Circuit, No. 2007 CA 973.
Denied.
*1276 VICTORY, J., would grant.
TRAYLOR, J., would grant.